Case 4:20-cv-00759-O-—-Document 19 Filed 12/02/20-—Page 1-of 6 PagelD 222

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

ADT, LLC, §
§
Plaintiff, §
Vv. §
§ CASE NO. 4:20-CV-00759-O
KAMALA RICHMOND AND DARRYL §
RICHMOND, INDVIDUALLY AND AS §
NEXT FRIEND OF D.R., J.R., and E.R., §
MINORS, §
§
Defendants. §

DEFENDANTS’ SUPPLEMENTAL BRIEF RE SUBJECT MATTER JURISDICTION

 

COMES NOW Defendants Kamala and Darryl Richmond, individually and as next friend
of their three minor children (collectively “the Richmonds”) with their Supplemental Brief re
Subject Matter Jurisdiction in Support of their Response to Plaintiff's Motion for Summary

Judgment to Compel Arbitration and states as follows:

INTRODUCTION
Following briefing of ADT’s Motion for Summary Judgment seeking an Order
compelling arbitration in this case, the Court issued its November 13, 2020 Order requesting
supplemental briefing on the issue of subject matter jurisdiction. The Court noted two issues of
interest. The first issue involves whether the presence of the non-diverse defendant in the state
court action destroys diversity jurisdiction. The second involved the amount in controversy. The
Richmonds do not deny the amount in controversy exceeds this Court’s jurisdictional limits.

Therefore, only complete diversity is at issue. To that point, this Court should follow U.S.
Case 4:20-cv-00759-O Document 19 Filed 12/02/20 Page 2of6 PagelD 223

Supreme Court and Fifth Circuit precedent and use the “look through” test to determine that it
does not have subject matter jurisdiction because the parties in the underlying suit are not

completely diverse.

BACKGROUND

ADT, through its employee technician Telesforo Aviles, hacked into ADT security
cameras inside the Richmonds’ home. ADT told the Richmonds that Aviles spied on the
Richmonds through those security cameras 117 separate times over a 42-day period beginning in
June 2018. ADT claimed they did not know what Aviles had seen, but the Richmonds, including
their three children, were subjected to this sustained Peeping Tom campaign without their
consent during their most private and intimate moments in their home. ADT admits it allowed
this behavior by Aviles in more than 220 households over at least a seven-year period. Aviles
has admitted in writing in federal criminal court to accessing customer video feeds for the

purpose of sexual gratification. Exhibit J, Factual Resume.

1. This Court should Look Through to the Underlying State Court Action to
Determine whether Complete Diversity Exists
This Court should follow Supreme Court and Fifth Circuit precedent regarding
jurisdictional issues involving petitions to arbitrate under 9 U.S.C. § 4. Because the Federal
Arbitration Act does not independently bestow federal jurisdiction, the U.S. Supreme Court set
forth the “look through” test for such jurisdictional issues. Vaden v. Discover Bank, 556 U.S. 49
(2009). The “look through” test requires the district court to look at the state court pleadings to

determine whether subject matter jurisdiction exists. /d. at 53. This means a district court can
Case 4:20-cv-00759-O Document 19 Filed 12/02/20 Page 3o0f6 PagelD 224

only compel arbitration if it would have jurisdiction over the entire actual controversy as it was
framed by the parties in state court. /d. at 66. Though the specific issue in Vaden was one of
federal question jurisdiction, the Fifth Circuit has adopted the same test for other jurisdictional
issues, stating “Vaden 's holding necessarily implies that any of the reasons that a federal court
may lack subject matter jurisdiction over the underlying dispute ... would similarly prevent a
district court from having jurisdiction to compel arbitration.” Lower Colo. River Auth, V.
Papalote Creek if, L.L.C., 858 F.3d 916, 923 (5th Cir. 2017). As a practical matter here, this
means that this Court lacks jurisdiction if ADT could not remove the state case to federal court.
Because ADT’s codefendant in the state case, Telesforo Aviles, is a Texas resident and the
Richmonds are Texas residents, complete diversity does not exist, and ADT could not have
removed the claim if it wanted to do so. Accordingly, this Court now lacks subject matter
jurisdiction and should dismiss ADT’s petition and deny its Motion to Compel Arbitration.
Further, ADT in its supplemental brief should be barred from arguing the “look through”
doctrine both ways. Out of one side of its mouth, ADT demands the “look through” test should
be cast aside when it comes to the issue of complete diversity. Yet, ADT argues from the other
side of its mouth when it comes to the amount in controversy, demanding the Court must “look
through” to the state court pleading to determine the amount in controversy. This is not to
belabor the conceded amount-in-controversy issue, but rather to say that one does not get to pick

and choose the “look through” test only when it suits one, as ADT has attempted here.
Case 4:20-cv-00759-O Document 19 Filed 12/02/20 Page4of6 PagelD 225

2. ADT Failed to Meet its Burden to Establish Subject Matter Jurisdiction even if this

Court Adopts the Eighth Circuit Approach.

ADT shoulders the burden to establish subject matter jurisdiction. Volvo Trucks N. Am.,
Inc. v. Crescent Ford Truck Sales, Inc., 666 F.3d 932, 935 (5" Cir. 2012). Should this Court find
compelling ADT’s argument to toss away the “look through” test for determining complete
diversity, as the Eighth Circuit has done, ADT has still failed to meet its burden of proving
Aviles is a dispensable party here. After citing F.R.C.P. 19(b) factors for what constitutes an
indispensable party, ADT merely makes bold conclusory statements that Aviles is not
indispensable to its petition to arbitrate. Stating that Aviles is not indispensable does not make it
so, and ADT has failed to prove or even state a coherent reason as to why Aviles is dispensable.
Because it was ADT’s burden to prove subject matter jurisdiction, its Motion and Petition must
fail.

Moreover, it seems clear Aviles is in fact indispensable to the Richmonds’ claims.
Aviles’ conduct as agent and employee of ADT and ADT’s failure to protect its customers from
its own employees make these claims impossible to disentangle. All of the claims against Aviles
are also claims against ADT via respondeat superior. There is no way to separate them. A
judgment rendered in Aviles’ absence will necessarily prejudice the Richmonds because the true
horror of what ADT has done, and allowed to be done, to the Richmonds only comes to light in
Aviles’ presence. That prejudice cannot be lessened or avoided by any protective provisions,
shaping of relief, or any other measures. Any judgment rendered in Aviles’ absence will be
inadequate because it would fail to reflect the seriousness of ADT’s acts, through Aviles, and its

glaring omissions. Finally, if this action is dismissed, ADT will still have the full extent of any
Case 4:20-cv-00759-O Document 19 Filed 12/02/20 Page 5of6 PagelD 226

remedies it would have had in this Court (e.g., it can just as easily, and should have, moved the
state court if it wishes to continue pursuing arbitration.

WHEREFORE, Defendants the Richmonds seek an Order DENYING ADT’s Motion for
Summary Judgment on ADT’s Petition to Compel Arbitration and DISMISSING ADT’s Petition

in this matter.

Respectfully submitted,

Machi & Associates, P.C.

1521 North Cooper Street, Suite 550
Arlington, Texas 76011

Tel. (817) 335-8880

Fax. (817) 275-6660

 

rwangler@tedmachicom
ay Kl \
Ryan Wangler —

State Bar No. 24118215
ATTORNEY FOR PLAINTIFF
Case 4:20-cv-00759-O Document 19 Filed 12/02/20 Page 6 of 6 PagelD 227

CERTIFICATE OF SERVICE

I, the undersigned counsel, hereby certify that on this 2nd day of December 2020, a true
and correct copy of the foregoing document was served on counsel of record as follows:

Brian Rawson ___ Hand Delivery
Roy McKay ____ Facsimile
Holly Naehritz ____ Certified Mail, Return Receipt
HARTLINE BARGER, LLP Request
8750 North Central Expy., Suite 1600 ____ E-mail
Dallas, Texas 75231 ___ Overnight mail
Telephone (214) 369-2100 x CM/ECF
___ Regular, First Class Mail
and
Charles Eblen
Jason Scott
SHOOK, HARDY & BACON LLP
2555 Grand Blvd.
Kansas City, MO 64108

Telephone (816) 474-6550
Email: ceblen@shb.com

Email: jscott@shb.com IN

Ryan Wangler
